Citation Nr: 0410718	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-14 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral claw foot 
deformity.

2.  Entitlement to service connection for disability of the knees 
as being proximately due to or the result of a service connected 
disability.

3.  Entitlement to service connection for disability of the legs 
as being proximately due to or the result of a service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 1953 
and from December 1954 to January 1973.

This appeal arises from an April 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO), which granted service 
connection for bilateral claw foot deformity and assigned a 
noncompensable evaluation; and denied entitlement to service 
connection for bilateral leg and knee disabilities claimed as 
being secondary to the service connected foot disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The service medical records reveal that in July 1958 and March 
1959 metatarsal shortening surgery of both feet was performed.

VA x-rays of the feet in March 2001, revealed bilateral claw toe 
deformity.  By rating decision in April 2001, service connection 
was granted for bilateral claw foot deformity.  The veteran should 
be afforded a VA orthopedic examination to determine  the current 
nature and extent of disability resulting from the inservice 
surgeries.  Development is also needed to permit adjudication of 
the veteran's service connection claims.

Accordingly, the instant claim is REMANDED for the following 
development:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claims and the division of responsibilities between the veteran 
and VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disabilities at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record to include all treatment records from the Bay 
Pines VA medical center and Avon Park VA outpatient clinic.  In 
addition, the veteran should be requested to provide all relevant 
information regarding time lost from work and time spent 
hospitalized as a result of his service connected foot disability.  
If records sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, explain the efforts 
taken to obtain them, and describe further action to be taken.  
Once obtained, all records must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a VA orthopedic examination.  
The claims folder must be made available to the examiner prior to 
the examination and all indicated diagnostic testing must be 
performed.  Based on a review of the medical evidence and the 
current examination, the examiner should provide diagnoses for all 
disability of the legs and knees.  The examiner should render a 
medical opinion as to whether it is at least as likely as not that 
any current knee or leg disability is proximately due to or was 
permanently aggravated by the veteran's service connected foot 
disability.  If the examiner finds that the service-connected foot 
disability aggravated an existing leg or knee disability, then the 
examiner should express an opinion as to what level of disability 
is attributable to such aggravation.  In answering this question, 
the standard of proof which is underlined must be utilized.  All 
factors upon which the medical opinion is based must be set forth 
for the record.  

With regard to the claim for a higher rating for the service 
connected bilateral foot disability, the examiner should identify 
for the record all disability that is related to the inservice 
surgeries and provide complete clinical findings for all such 
disability.  In particular, the examiner should indicate whether 
there is evidence that either great toe is dorsiflexed, whether 
there is some limitation of dorsiflexion at the ankles, or 
definite tenderness under the metatarsal heads; whether all toes 
tend to dorsiflex, whether there is limitation of dorsiflexsion at 
the ankles to a right angle, shortened plantar fascia and marked 
tenderness under the metatarsal heads; or whether there is 
evidence of marked contraction of plantar fascia with dropped 
forefoot, very painful callosities and marked varus deformity.  
The examiner should also indicate whether there is unilateral or 
bilateral metatarsalgia, severe hallux valgus, or whether there is 
evidence of hammertoe deformity of all toes of both feet.  Each of 
the above criteria must be addressed by the examiner in the report 
of examination.

3.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issues on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued to include consideration of the 
provisions of 38 C.F.R.§ 3.321.  The veteran and his 
representative should be afforded an opportunity to respond before 
the case is returned to the Board for further appellate review.  
The SSOC must contain notice of all relevant actions taken on the 
claim, including a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Additionally, if the veteran does not appear for a 
scheduled examination, the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



